Opinion by
Morrison, J.,
In this action of assumpsit the plaintiff sued for an *639alleged balance due upon a written contract, of a copy which contract was attached to and filed with the declaration. The defendant having filed an affidavit of defense, a rule was taken for judgment for want of a sufficient affidavit, and, on argument, this rule was made absolute and a judgment entered in favor of the plaintiff on December 20, 1911, for the sum of $1,085.16. To this action of the court the defendant’s counsel excepted and appealed to this court.
A careful examination of the record, opinion of the court and arguments of counsel leads a majority of this court to the conclusion that the court below did not err in directing judgment against the defendant for want of a sufficient affidavit of defense. We think the opinion of the learned court below and the authorities therein cited, to which may be added, McCauley v. Keller et al., 130 Pa. 53; Sicilian Asphalt Paving Co. v. Williamsport, 186 Pa. 256, and Hartupee v. Pittsburg et al., 131 Pa. 535, fully vindicate the judgment and it is not profitable for us to discuss the case at length.
The assignments of error are all dismissed and the judgment is affirmed.